DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1 (Figures 1 and 2) in the reply filed on 5/20/2022 is acknowledged.
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/14/2020 is being considered.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the embodiment of the mop head folded downward and the water outlet being on the inside of the two plates (as discussed in claims 15 and 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 8 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dingert (US 2018/0279849).
Regarding claim 1, (Previously Presented) Dingert discloses a mop cleaning device capable of separating clear water from wastewater, comprising a rotary mop, a bucket (Item 24), a clear water container (Item 4), and a valve (Item 16) for controlling on-off of a water outflow, wherein the rotary mop comprises a rotary mop rod and a mop head (Paragraph [0042] Figure 1) , and the rotary mop rod is connected to the mop head; a support body (Item 12 and the vertical support section of Item 16) for supporting the rotary mop and allowing the rotary mop to rotate is disposed on the bucket; the clear water container has a clear water outlet (Item 13), a liquid level in the clear water container is higher than the clear water outlet for clear water to flow to the mop head from the clear water container (Figure 1), and the valve is connected to the clear water outlet (Paragraph [0048]).  
Regarding claim 2, (Previously Presented) Dingert discloses the mop cleaning device according to claim 1, wherein the support body is a support column wherein the support column is disposed on the bucket and supports the mop head (Figure 2 Item 16 is a vertical post which allows for the basket to spin and connects the mechanical energy from item 21).  
Regarding claim 5, (Previously Presented) Dingert discloses the mop cleaning device according to claim 2, further comprising a spin-drying basket (item 2), wherein the spin-drying basket is rotatably disposed on the support column and encircles the mop head (Paragraph [0052]).  
Regarding claim 8 and 19, (Previously Presented) Dingert discloses the mop cleaning device according to claim 1 (or 2), wherein the bucket comprises a main part and a wastewater sink, and the wastewater sink is disposed below the main part and the wastewater sink is separated from the main part (Annotated Figure 1).

    PNG
    media_image1.png
    609
    819
    media_image1.png
    Greyscale

Annotated Figure 1

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 11, 14, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dingert (US 2018/0279849) in view of Yu (US 2013/0067673).
Regarding claims 6, 11, and 14 (Previously Presented) Dingert discloses the mop cleaning device according to claim(s) 1 (2 or 5).  Dingert fails to explicitly disclose wherein the mop head comprises two side plates, wherein the two side plates are folded upwards, and the clear water outlet is located outside the two side plates. 
Yu teaches a cleaning device with a bucket (Item 20) and a cleaning mop wherein the cleaning mop has two side plates (Item 13)  that can either fold upward or downward (depending on the embodiment, Figures 2c and 2d, Paragraph [0044]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to simply substitute the mop of Dingert for the flat mop of Yu that is rotatable and bendable.  Doing so would allow a cleaning tool with a large cleaning area to efficiently be cleaned (Yu Paragraphs [0004 and 0024]).  Further since the area of the mop is less, the basket does not need to be as large with saves in manufacturing costs and packaging.  
In combination, with the mop folded upward, and the clean water outlet on the bottom, the clear water outlet would be on the bottom and away from the two folded plates.  Please see Examiner Annotated Drawings for better depiction.

    PNG
    media_image2.png
    421
    788
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    421
    788
    media_image3.png
    Greyscale

Examiner Annotated Drawings
Regarding claims 15 and 18 (Previously Presented) Dingert discloses the mop cleaning device according to claim 2 (or 5). Dingert fails to explicitly disclose wherein the mop head comprises two side plates, wherein the two side plates are folded downwards, and the clear water outlet is located inside the two side plates.  
Yu teaches a cleaning device with a bucket (Item 20) and a cleaning mop wherein the cleaning mop has two side plates (Item 13)  that can either fold upward or downward (depending on the embodiment, Figures 2c and 2d, Paragraph [0044]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to simply substitute the mop of Dingert for the flat mop of Yu that is rotatable and bendable.  Doing so would allow a cleaning tool with a large cleaning area to efficiently be cleaned (Yu Paragraphs [0004 and 0024]).  Further since the area of the mop is less, the basket does not need to be as large with saves in manufacturing costs and packaging.  
In combination, with the mop folded downward, and the clean water outlet on the bottom, the clear water outlet would be on the bottom and in-between the two side plates.  Please see Examiner Annotated Drawings for better depiction.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Dingert (US 2018/0279849) in view of Damrath (US 2007/0226942).
Regarding claims 9 and 10 (Previously Presented) Dingert discloses the mop cleaning device according to claim 1.  Dingert fails to explicitly disclose wherein the bucket has a transparent visual part or the bucket is transparent.  
Damrath teaches a bucket made of a transparent material (Paragraph [0037]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Dingert such that the bucket was made of a transparent material as taught by Damrath.  Doing so would allow for the liquid level to easily be observed (Damrath Paragraph [0037]).  This would ensure the bucket would never be overfilled.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723